COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                  ORDER OF ABATEMENT

Appellate case name:        In the Matter of K. T. S.

Appellate case number:      01-18-0778-CV

Trial court case number:    2017-02717J

Trial court:                315th District Court of Harris County

       This Court’s August 30, 2018 Order on Motion had granted the district clerk’s
extension to file the clerk’s record until September 4, 2018, and set appellant’s brief due
within 10 days of the filing of the records. On August 30, 2018, the clerk’s record was
filed and on September 4, 2018, the reporter’s record was filed. No brief or extension has
been timely filed by September 14, 2018.
       Appeals in juvenile certification cases are to be brought to final disposition within
180 days of the date the notice of appeal is filed, so far as reasonably possible. See Order
Accelerating Juvenile Certification Appeals and Requiring Juvenile Courts to Give Notice
of the Right to an Immediate appeal, Misc. Docket No. 15-9156 (Tex. Aug. 28, 2015). The
March 27, 2018 notice of appeal set a September 21, 2018 deadline. See id. at 3(a).
       Accordingly, the Court sua sponte abates this appeal for the trial court to hold a
hearing and appellant’s counsel, Gary M. Polland, may be required to show cause why he
should not be relieved of his duties after a finding of good cause is rendered by the court
on the record and, if so, to enter orders withdrawing counsel and appointing new counsel.
See TEX. FAM. CODE ANN. § 56.01(d)(2), (3) (West 2017). Any hearing shall be conducted
within 7 days of the date of this Order. The trial court clerk shall file supplemental clerk’s
records containing the orders within 10 days of this Order.
       If Gary M. Polland files an extension motion and appellant’s brief in this Court and
a copy of such brief in the trial court, and his brief complies with Texas Rule of Appellate
Procedure 38.1, no later than 7 days from the date of this order, this Court may
reconsider and withdraw this order and reinstate this appeal.
       This appeal is abated, treated as a closed case, and removed from this Court’s active
docket. This appeal will be reinstated on this Court’s active docket when the supplemental
clerk’s record complying with this Order is filed with this Court.

       It is so ORDERED.
Judge’s signature: /s/ Laura C. Higley             ________________________________
                       Acting individually         Acting for the Court
Date: September 21, 2018